          Case 1:20-cv-09508-PGG Document 6 Filed 12/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RASHEEN TABOR LATTNER,

                                Plaintiff,
                                                                      ORDER
                   -against-
                                                               20 Civ. 9508 (PGG)
HOPE CALIENDO-SOLOMON; MTA
NYC TRANSIT AUTHORITY,

                                Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               In this employment discrimination action, pro se Plaintiff Rasheen Tabor Lattner

brings claims of, inter alia, disability and sex discrimination against his employer, the New York

City Transit Authority, and one of his supervisors, Hope Caliendo-Solomon, pursuant to Title VII

of the Civil Rights Act of 1964, the Rehabilitation Act, the Americans with Disabilities Act, and

the New York State and City Human Rights Laws. (Cmplt. (Dkt. No. 2)) In a December 14,

2020 order, Chief Judge McMahon granted Plaintiff’s request to proceed in forma pauperis. The

case was reassigned to this Court on December 16, 2020.

               In a November 10, 2020 filing, Plaintiff asks that pro bono counsel be appointed

to represent him. (Dkt. No. 3) Plaintiff’s application will be denied to the extent that he seeks

appointment of pro bono counsel for all purposes. As discussed in the accompanying mediation

order, this Court will seek pro bono counsel to represent Plaintiff for purposes of mediation.

Plaintiff’s application will otherwise be denied without prejudice.

               The Court also directs service on Defendants.
          Case 1:20-cv-09508-PGG Document 6 Filed 12/29/20 Page 2 of 3




                                            DISCUSSION

I.     REQUEST FOR PRO BONO COUNSEL

                 In determining whether to grant an application for pro bono counsel, the Court

must consider:

                 the merits of plaintiff’s case, the plaintiff’s ability to pay for private
                 counsel, his efforts to obtain a lawyer, the availability of counsel, and the
                 plaintiff’s ability to gather the facts and deal with the issues if unassisted
                 by counsel.

Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d Cir. 1989) (per curiam). As a threshold

matter, in order to qualify for appointment of counsel, plaintiff must demonstrate that his claim

has substance or a likelihood of success. See Hodge v. Police Officers, 802 F.2d 58, 60-61 (2d

Cir. 1986).

                 Here, it is too early in the proceedings for this Court to determine whether

Plaintiff’s action is meritorious. Accordingly, to the extent that Plaintiff seeks appointment of

pro bono counsel for all purposes, his application will be denied without prejudice. Plaintiff may

seek appointment of counsel in the future when the merits of this action become clearer. In the

meantime, Plaintiff is advised that the Pro Se Office at the United States Courthouse, 500 Pearl

Street, Room 203, New York, New York, 10007, telephone number (212) 805-0177, may be of

assistance in connection with court procedures.

                 As noted above, this Court will seek pro bono counsel to represent Plaintiff for

purposes of mediation.

II.    SERVICE ON DEFENDANTS

                 To allow Plaintiff to effect service on Caliendo-Solomon and the Transit

Authority through the U.S. Marshals Service, the Clerk of Court is instructed to fill out U.S.

Marshals Service Process Receipt and Return forms (“USM-285 form”) for each defendant. The
          Case 1:20-cv-09508-PGG Document 6 Filed 12/29/20 Page 3 of 3




Clerk of Court is further instructed to issue summonses for Caliendo-Solomon and the Transit

Authority, and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon these defendants.

               Plaintiff must notify the Court in writing if his address changes, and the Court

may dismiss the action if Plaintiff does not do so.

                                         CONCLUSION

               Plaintiff’s application for appointment of counsel is denied without prejudice.

The Clerk of Court is directed to terminate the motion (Dkt. No. 3).

               The Clerk of Court is further instructed to issue summonses for Hope Caliendo-

Solomon and the NYC MTA Transit Authority, complete the USM-285 forms with the addresses

for those defendants, and deliver to the U.S. Marshals Service all documents necessary to effect

service on those defendants.

               Chambers will mail a copy of this Order via certified mail to pro se Plaintiff

Rasheen Tabor Lattner, 400-430 E. 30th Street, New York, New York 10016.

Dated: New York, New York
       December 29, 2020
                                              SO ORDERED.



                                              _________________________________
                                              Paul G. Gardephe
                                              United States District Judge
